EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Fields on 3 June 2022.

The application has been amended as follows: 

                       In claim 14: 
                            on line 11 change “receives” to - - is configured to receive - -.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Winkler in U.S. Patent Application Publication No. 2018/0151048 (not prior art) discloses determination of the absorption rate by temperature monitoring. Roos in WO 99/59762 discloses in page 5,lines 22-25 a display means coupled to an electric signal processing circuit. Regarding claim 14, none of the references of record, discloses or suggests, alone or in combination, “A laser processing system comprising: … a controller coupled to processing laser light source and the temperature sensor; and an input unit coupled to the controller, wherein the controller is configured to receive, via the input unit, a set value of an output reduction rate representing an output reduction of the processing laser light radiated to the work material,”… .”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      
/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761